Case 2:18-cv-10201-SDW-SCM Document 16 Filed 11/20/18 Page 1 of 1 PageID: 106




   Daniel J. Cohen, Esq.
   NEWMAN & SIMPSON, LLP
   The Armour Building
   32 Mercer Street
   Flackensack, New Jersey 07601-5608
   Telephone: (201) 487-0200
   Facsimile: (201) 487-8570
   Email: dcohen@newmansimpson.com

   Attorneys for Plaintff Procida Funding Limited Liability Company
   and 100 Mile Fund, LLC


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

    PROCIDA FUNDING LIMITED LIABILITY
    COMPANY, a New Jersey limited liability company
    and 100 MILE FUND, LLC, a Delaware limited
    liability company

                  Plaintiffs,
                                                      Civil Action No. 2:1 8-cv- 10201 -SDW-SCM
        vs.

    FORESIGHT FINANCIAL and KYLE J. FUNSCI-1

                  Defendais,




                                ED] ORDER OF DISMISSAL WITH PREJUDICE

          Upon the consideration o the foregoing Stipulation of Settlement Agreement and
                                                                                         Mutual
  Release, the above-captioned action is hereby dismissed with prejudice and without costs
                                                                                           against
  either party.


  SO ORDERED


                     1q7
